6 F.3d 778
American States Ins. Co.v.Greater Beneficial Union District 56, Britamco Underwriters,Inc., Hoag (Herbert M., Jr.), Loyal Order Moose Lodge #51 ofNew Castle, Pennsylvania, Greater Beneficial Union ofPittsburgh; Britamco Underwriters, Inc. v. GreaterBeneficial Union District 56, American States InsuranceCompany, Hoag (Herbert M., Jr.), Loyal Order of Moose Lodge#51, of New Castle, Pennsylvania
NO. 93-3029
United States Court of Appeals,Third Circuit.
Aug 31, 1993

Appeal From:  W.D.Pa.,
Diamond, J.


1
AFFIRMED.